UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 18, 2014 DECISIONPOINT SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54200 37-1644635 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8697 Research Drive Irvine, CA 92618 (Address of principal executive offices) (Zip code) (949) 465-0065 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events. The Board of Directors of DecisionPoint Systems, Inc. (the “Registrant”) has determined to hold an annual meeting of the Registrant’s shareholders no later than October 30, 2014, and earlier if prudent, depending on what is learned, and when, in an ongoing internal review being conducted by the Registrant’s Audit Committee (previously disclosed by the Registrant in its Current Report on Form 8-K filed on July 10, 2014) and any other pertinent developments. The Registrant will provide notice to shareholders of the precise date of its annual meeting of shareholders, and other required information, in due course, consistent with Delaware law. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DECISIONPOINT SYSTEMS, INC. Dated: July 21, 2014 By: /s/Michael P. Roe Name: Michael P. Roe Title: Chief Financial Officer 2
